EXHIBIT 9.1November 30, 2016Securities and Exchange Commission100F Street N.E.Washington DC 20549Ladies and Gentleman:We have read the statements made by GK Investment Holdings, LLC in Item 4 – “Changes in Registrant’s Certifying Accountant” of the Current Report on Form 1-U regarding the event that occurred on November 30, 2016 and are in agreement with the statement included in Item 4 insofar as they relate to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein.Sincerely,/s/ Plante & Moran, PLLC
